


 HR 3052 ENR: To designate the facility of the United

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		One Hundred Tenth Congress of the United States of
		  America
		At the First SessionBegun and held
		at the City of Washington on Thursday, the fourth day of January, two thousand
		and seven
		H. R. 3052
		
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 954 Wheeling Avenue in Cambridge, Ohio, as the
		  John Herschel Glenn, Jr. Post Office Building.
	
	
		1.John Herschel Glenn, Jr. Post
			 Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 954 Wheeling Avenue in Cambridge, Ohio, shall be known and
			 designated as the John Herschel Glenn, Jr. Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the John
			 Herschel Glenn, Jr. Post Office Building.
			
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
